Response to Argument

Applicant argument #1 :
Applicant argues  that Iguchi does not disclose or suggest  sending a service description including data including one or more playback preferences for a media presentation to a client device , the one or more playback preferences including a desired end to end latency  comprising a specified target  latency between a source device and client device  as recited  in claim 25. 

Examiner Response to Applicant argument #1:
Examiner respectfully disagrees. Iguchi teaches sending a service description including data including one or more playback preferences for a media presentation to a client device , the one or more playback preferences including a desired end to end latency  comprising a specified target  latency between a source device and client device. 
Iguchi’s invention teaches that a transmission side (source device)  specifies the permissible end to end delay time and transmits the control signal including the end to end delay time  to the reception device (client device) using the control information  -  see ¶00251,¶ 0432.
Applicant relied on his argument is that  Iguchi does not disclose or suggest that source device sends the “permissible end to end delay” in a scene description per Applicant’s claim 25. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., scene description)  is not recited in the rejected claim 25.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 The claim recites  sending a service description to the client device. Iguchi’s invention teaches that the transmission side sending control information ( service description) to the reception device -  see ¶0251.
Therefore, based on the broadest reasonable interpretation of the claim language, the examiner interprets the service description as equivalent to a control signal that includes the permissible end to end delay time. 
Note: the examiner interprets the service description as a file within the control signal that include control information comprising a permissible end to end delay time. 

Applicant argument #2 :
Applicant argues  that Iguchi does not disclose or suggest  receiving, by the source device, a request for media data of the media presentation from the client device via a hypertext transfer protocol (HTTP)-based network streaming protocol; and sending, by the source device, the media data of the media presentation to the client device in response to the request for the media data from the client device according to the one or more playback preferences and to achieve the desired end-to-end latency via the HTTP-based network streaming protocol  as recited  in claim 25. 

Examiner Response to Applicant argument #2:
Examiner respectfully disagrees.  Iguchi’s invention teaches that the reception device acquires an MPD and make a request to the server, the reception device acquires the decided  desired video data from the server using the HTTP protocol  - See  ¶0324. 
Iguchi ‘s invention further teaches  in the case that accuracy of the decoding and presentation is permissible  mean that a time difference between broadband content playback timing and broadcast content playback timing falls within a predetermined permissible range and that the case that the accuracy of the decoding and presentation is not permissible means that the time difference between the broadband content playback timing and the broadcast content playback timing is outside the predetermined permissible range. ¶ 0492.
Applicant  relied on his argument is that because Iguchi explains the permissible  end to end delay as only apply to the broadcast and not the broadband transmission , even to the extent  that Iguchi may describe the broadband transmission using Http based streaming , Iguchi  does not disclose  permissible end to end delay as applying to the broadband transmission – see Remarks – Page 14. 
The examiner  agrees that the end-to end permissible is applied to the broadcast program but not the broadband content. 
 Iguchi’s invention teaches the control information is transmitted through one of or both of  the broadcast and the broadband - ¶0281-0282.see Also ¶420-443 shows control information on the broadband and broadcast cooperation.
Therefore, based on the above paragraphs, Iguchi invention teaches sending, by transmission device broadband content (media data) of the broadband and broadcast contents (media presentation) via http protocol according  to  one or more parameters ( playback preferences) such as broadband channel state,  Jitter, QOS,RTT , end to end delay  and transmission rate. and to achieve permissible end to end delay time by determining that the broadcast content and broadband content falls within a permissible range. 

Note: Even though that the end to end delay is applied to only  the broadcast program. The end to end delay is achieved when both the broadcast and broadband content falls within the permissible range so that that both contents (media presentation) synchronously be presented and played. 

Applicant argument #3:
 Applicant argues that  Iguchi is related  to techniques for buffering media data received via broadcast not via http based streaming protocol per claim 1 and that the buffering and delay technique of Iguchi are applied to a broadcast not to a broadband transmission. – See Remarks – Page 16.


Examiner Response to Applicant argument #3:
The examiner respectfully disagrees . Applicant relied on his argument is that Iguchi is related  to techniques for buffering media data received via broadcast not via http based streaming protocol.
The examiner respectfully disagrees . In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Daley teaches retrieving by the client device  media data of the media presentation via protocol from the source node. 
Daley ‘s invention teaches that the master device  sends portions of audio file as well as timing instruction to the slave device using a protocol (¶ 0018).
 However, Daley does not explicitly teach that the protocol used is an streaming http based streaming protocol.
 Iguchi teaches retrieving by reception device broadband content via http protocol ( See  ¶0324). 

Therefore, It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the teachings of Daley to include
the teachings of Iguchi. The motivation for doing so is to allow the system to
synchronously playing back pieces of content such as video, audio, and caption, which
are obtained through broadcast and/or  broadband (Iguchi— ¶0002).

Applicant also  relied on his argument is that the buffering and delay technique of Iguchi are applied to a broadcast not to a broadband transmission. 
The examiner respectfully disagrees.  The buffering and delay is applied to both broadband and broadcast contents. Iguchi teaches that the server signals the accuracy necessary for the synchronization of the broadcast content and the broadband content or the permissible time difference of the content presentation as the control information, and instructs the broadband server on the broadband content to be acquired based on the control information – See ¶0319 – See Also ¶0421 -¶0460 shows different type of control information that is related to buffering and delay that is applied to both broadcast and broadband. 

Applicant argument #4:
 Applicant argues that one of ordinary skill in the art would not have found it obvious to incorporate  the techniques of Iguchi in the system of Daley to arrive at the elements of Applicant’s claim 1.   


Examiner Response to Applicant argument #4:
Applicant relied on his argument is that one of ordinary skill in the art would not have found a reason to apply the techniques of Iguchi  related to buffering and delay with respect to the broadcast transmission to a broadband transmission. 
The examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case.
Daley’s invention is drawn to a method of  determining latency time values associated with multiple electronic devices to synchronize playback of audio from the multiple electronic devices using calculated end to end delay (para 0001).
Iguchi is drawn to a method  for synchronously playing back pieces of content which are obtained through broadcast and broadband  using control information such permissible end to end delay (¶0001, ¶0006). 

Therefore, It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the utilization of  calculated end-end delay in order to synchronously playing back content  taught by Daley to include the utilization of  permissible end-to-end delay in order to synchronously playing back broadband and broadcast content  taught by Iguchi. The motivation for doing so is to allow the system to synchronously playing back different type of data such as broadband and broadcast. 

/YOUNES NAJI/
 Primary Examiner, Art Unit 2445